John A. Fogleman, Justice. I concur in the result solely on the basis of estoppel as to the main issue. I also concur in that part of the opinion relating to reformation of deeds. Conley Byrd, Justice. I concur in the result reached on the basis of an equitable estoppel, but in doing so I must confess that appellants have a clear chain of title from the common grantor, Warren Rowton, under the following description: “Part of the NE% NW% Sec. 30, Twp. 3 S., R. 25 West, described as follows: Begin 1206-5/7 feet West of SW corner of Block No. 1, Town of Black Springs, thence North 4 chains and 24 links; thence West 4 chains and 24 links; thence South 4 chains and 24 links; thence East 4 chains and 24 links to beginning, containing % acre, more or less.” The appellees and their predecessors in title hold under the following description: “All that part of NE% NW14 Sec. 30, Twp 3 S. , R. 25 West, lying North of Main Street in Black Springs, Ark., EXCEPT: - Lots 13, 14, 15, 20, 21, 22, & 23 in Block 11 and Lot 21, Block 10 and % acre in Bloch 10 known as J. D. Montgomery Lot; and S% of Block 9, all in Black Springs, Arkansas.” The plat of Black Springs, Arkansas, filed some time shortly after 1900, shows that block 10 consists of 21 lots and the J. D. Montgomery Vz acre. Block 10 is divided by an alley running east and west, the north half of the block being lots 1 through 14, numbered from east to west. The lots in the south half of the block are numbered from west to east, with lot 15 being bordered on the west by Viola Avenue and on the east by the J. D. Montgomery property. The plat shows the J. D. Montgomery property as having 147 foot frontage on Main Street and extending north approximately the same distance. As I read the record, which admittedly is conflicting, there is testimony from which the trial court could have found that Mr. Guthrey represented to Mrs. Garis that Dave Brunt owned the lot immediately west of the J. D. Montgomery property. In addition, there is testimony that Mr. Guthrey pointed out the boundaries of the J. D. Montgomery property and assisted Mrs. Garis’ sons in measuring from the corners thereof for purposes of locating the foundation where she was going to build. There is testimony showing a boundary fence between the J. D. Montgomery Vz acre and lot 15, which appellees claim. While it is true that the metes and bounds description in appellants’ deed calls for a tract 280 ft. x. 280 ft., it is also true that the conveyances under which both they and appellees hold describe the area conveyed thereby as Vz acre. Since all the deeds in the chain of title under which appellants hold refer to the plat of Black Springs; the plat of Black Springs shows the J. D. Montgomery property which appellants claim to hold as only Vz acre with 147 feet along the south border; there is evidence that the boundary fences were placed in accordance with the plat; and appellant represented to Mrs. Garis that Brunt owned lot 15 here involved, I conclude that the chancellor was correct in holding that appellants wore estopped to deny Mrs. Garis’ title.